DETAILED ACTION

Response to Amendment

Applicant’s response of 2/26/21 is herein noted.  

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-19 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of reducing stress and pain, and a method for developing positive mood.
For step 2(a)(i), the claims recite the step limitations of measuring initial level of stress or mood of a user, evaluating the initial level of stress or mood, displaying a math problem, instructing or completing the math problem by the user, displaying another math problem, instructing or completing the another math problem, and re-measuring level of stress or mood. Steps (a) – (f) in claims 1 and 10 are directed to rules/instructions that are followed.  These steps (a)-(f) fall under the abstract idea grouping of organizing human activity that amounts to managing personal behavior or 
For step 2(a)(ii), the claims include performing the measuring with a measuring system, processor, and display device. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In addition, there are no apparent improvements suggested by using the claimed known components which are conventionally used as discussed below.
For step 2(b), the specific additional elements of a camera, heart rate monitor, blood pressure monitor, heart rate variability monitor, display device, processor and smart phone are not sufficient to amount to significantly more than the judicial exception. US Patent 7,246,081 to Hill discloses a method of detecting a Duchenne smile with camera and detection action units (processors) after responding to questions; the participant is instructed to look into the camera when answering questions.  US Publications 2012/0136274 to Burdea et al. and 2012/0289788 to Jain et al. disclose methods of using medical devices such as heart rate monitor and blood pressure monitor and further instruments (with processors and displays) having software to assess stress levels and other physiological aspects of the participant. Jain et al. also disclose input/output via smart phone. Thus, these additional elements are old, well-understood and conventional, and do not provide an improvement to the stress reduction or mood enhancing methods.
Therefore, when considered separately and in combination, these additional elements are not sufficient to amount to significantly more than the judicial exception of an abstract idea.  Claims 1-2, 5-19 and 21, taken as a whole, are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and are rejected under 35 U.S.C. § 101.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES R COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOLORES COLLINS/
Examiner, Art Unit 3711

/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711